FILED
                                                                                  May 12,20 15

                                                                                   T~COURTOF
                                                                             WORKERS ' C0:\1PENSATION
                                                                                    CLAn1 S

                                                                                   Time: 7: 15 A:\1




                COURT OF WORKERS' COMPENSATION CLAIMS
                  DIVISION OF WORKERS' COMPENSATION


Danya Duncan,                              )         DOCKET #: 2015-06-0043
     Employee,                             )         STATE FILE #: 2642-2015
v.                                         )         DATE OF INJURY: December 8, 2014
Houchens Food Group, Inc.,                 )         Chief Judge Switzer
     Employer,                             )
and                                        )
Chubb Group,                               )
     Insurance CarrierffP A.               )


                             EXPEDITED HEARING ORDER

       THIS CAUSE came before the undersigned Workers' Compensation Judge on
April 28, 2015, upon the Request for Expedited Hearing filed by the Employee Danya
Duncan (Mr. Duncan), on March 31, 2015, pursuant to Tennessee Code Annotated
section 50-6-239 to determine if the Employer, Houchens Food Group, Inc. (Houchens),
is obligated to provide medical and temporary disability benefits. Considering the
positions of the parties, the applicable law, and all of the evidence submitted, the Court
concludes that Mr. Duncan is entitled to additional medical benefits in the form of a panel
of physicians for evaluation of his injury, but he is not entitled to the requested
arthroscopic procedure or additional temporary disability benefits at this time.

                                        ANALYSIS

                                            Issues

     Whether Mr. Duncan sustained an injury that arose primarily out of and in the
     course and scope of his employment with Houchens.

     Whether Mr. Duncan is entitled to additional medical care as recommended by
     a physician.

     Whether Mr. Duncan is entitled to past or future disability benefits.


                                               1
                                  Evidence Submitted

      The Court admitted into evidence the exhibits below:

         1. Medical Records of Danya Duncan (26 pages)
            • Gateway Medical Center/Riverside Medical Associates (Dr.
               Tsambassis );
            • Tennessee Orthopaedic Alliance and Surgery Center of Clarksville (Dr.
               DeVries); and,
            • Clarksville Imaging Center
         2. Form C-20, First Report of Injury, December 8, 2014
         3. Form C-42, Choice of Physician (undated)
         4. Form C-41, Wage Statement, February 20, 2015
         5. Form C-23, Notice ofDenial, January 15, 2015
         6. U.S. Department of Labor FMLA Notice, January 15, 2015
         7. Carrier's "Payment Summary" forms, five (5) payments: December 18, 22
            and 31, 2014, and January 7 and 14, 2015.

      The Court designated the following as the technical record:

             •   Petition for Benefit Determination, January 30, 2015
             •   Employer's position statement, March 9, 2015
             •   Dispute Certification Notice, March 10, 2015
             •   Request for Expedited Hearing, March 31, 2015.

      The Court did not consider attachments to the above filings unless admitted into
evidence during the Expedited Hearing. The Court considered factual statements in the
above filings or any attachments to them as allegations unless established by the
evidence.

      The parties agreed that:

             • Mr. Duncan's compensation rate is $127.20 per week;
             • The date of injury is December 8, 2014; and,
             • Mr. Duncan provided timely notice of the injury to Houchens.

     The following witnesses provided in-person testimony: Mr. Duncan and Robert
Duncan.




                                           2
                                    History of Claim

                               Summary ofAlleged Incident

        Mr. Duncan is a thirty-seven (37) year-old resident of Montgomery County,
Tennessee. On direct examination, he testified that he worked at Houchens as a cashier
for approximately one year prior to the date of injury. His duties included ringing up the
customers' orders, placing the items in bags held by a carousel, placing the bags in the
customers' shopping carts and occasional cleaning. He said that, before the date of
injury, nothing was wrong with his left knee.

        Mr. Duncan testified that, on December 8, 2014, while "ringing out" a customer
and placing items in bags, he lifted a turkey, weighing approximately twenty-five (25)
pounds, to bag it. He struck his left knee on the register, losing his balance. He said that
he then "hyperflexed" his knee, which he later clarified to mean that while the knee
remained against the register, his body fell forward, causing his knee to hyperextend so
that it bent in an unusual direction. He then struck his left knee against the bagging
carousel, which stands near the register on the floor and revolves as items are placed in
bags. Mr. Duncan said that, after the knee made contact with the bagging carousel, he
immediately experienced pain. He conceded that Dr. William DeVries subsequently
characterized his reported pain as greater than the physician would have expected, but
stated, "I understand that. But I'm the one experiencing the pain; I'm the one dealing
with this."

        The First Report of Injury form states, "EE turned to put groceries in cart and hit
his left knee on bagging stand. Knee contusion stationary object" (Ex. 2).

      On cross-examination, Mr. Duncan testified that the injury occurred at
approximately 10:00 a.m. Before the date of injury, he never hit his left knee on the
carousel, nor did he ever seek medical treatment for his left knee.

        Robert Duncan, Mr. Duncan's father, also testified. Robert Duncan said that,
although Mr. Duncan does not live with him, he sees him often, and that to the best of his
knowledge, Mr. Duncan never experienced a problem with his left knee before the date of
InJUry.

                                   Medical History

       Dr. Nicholas Tsambassis examined Mr. Duncan on the date of injury. Dr.
Tsambassis is the only doctor listed on Form C-42, Agreement Between
Employer/Employee Choice of Physician (Ex. 3). Although the form lists the date of
injury and was signed by Mr. Duncan, it does not contain a date of selection.


                                             3
       At the first visit, Dr. Tsambassis ordered an x-ray of the knee (Ex. I, p. 6). Dr.
Tsambassis ordered an MRI on December II, 20I4 (Ex. I, p. 7, p. 9). On December I5,
20I4, Dr. Tsambassis excused Mr. Duncan from work (Ex. I, p. II). After reviewing the
MRI results (Ex. I, p. 26), Dr. Tsambassis referred Mr. Duncan to Tennessee
Orthopaedic Alliance on December 29, 20I4 (Ex. I, p. I2). The referral was general in
nature so that no specific physician was designated.

       Mr. Duncan saw Dr. DeVries at Tennessee Orthopaedic Alliance on January 8,
20I5 (Ex. I, pp. I7-23). Under "History of Illness," Dr. DeVries noted, "He injured his
knee on December 8 when he was at work and struck his left knee against a cash register
and hyper.flexed his knee. Ever since he has had pain and difficulty walking and
weightbearing" (Ex. I, p. I7; emphasis added). Under "Impression," Dr. DeVries wrote,
"Left knee pain with medial meniscal tear" (Ex. I, p. I8). He additionally wrote, "I
discussed with him that clearly his pain is out of portion (sic.) to what I am seeing on the
MRI scan. . . . I did recommend arthroscopic evaluation of the meniscus to remove the
tearing .... " !d. Dr. DeVries placed Mr. Duncan on limited duty, to include "sitting job
only," and, "no squatting, kneeling or climbing" (Ex. I, p. I8, p. 22).

        Carrier's adjuster faxed a letter to Dr. DeVries on January I2, 20I5 (Ex. I, p. 24).
In the introductory paragraphs, Carrier wrote:

              On I2/8/I4, he was bagging groceries for a customer and
              struck the left knee at the end of the counter. The left knee
              began swelling right away. He had instant pain under the left
              kneecap.     The new Workers' Compensation law, (sic)
              requires that all injuries must arise primarily out of and in the
              course and scope of employment in order for the claim to be
              compensable. This threshold can only be met if the employee
              can show by a preponderance of the evidence that the
              employment was at least 50. I percent of the cause of the
              lllJUry.

The adjuster asked, "In your medical opmwn, did Mr. Duncan's left knee pain and
possible small posterior hom medial meniscal tear arise primarily out of and in the course
of his employment and did the employment cause at least 50. I percent ofthe condition?"
In his January I4, 20I4 response, Dr. DeVries wrote, "Unlikely mechanism of injury for
meniscus tear. Do not think it caused 50.I% of condition." (Underline in original.) The
adjuster further asked, "Could the possible small posterior hom medial meniscal tear be
due to some other cause, since you noted that clearly his pain is out of proportion to what
you saw on the MRI scan?'' Dr. DeVries wrote, "Yes. May have preexisted." The
adjuster then asked, "Could there be any other cause for his left knee pain such as his
weight?" Dr. DeVries responded, "Patellofemoral pain from direct injury."


                                             4
                                           Procedural Posture

       According to the "Choice of Physician" form, Houchens offered authorized
treatment with one provider, Dr. Tsambassis (Ex. 3). Houchens initiated temporary total
disability (TTD) benefits on December 18, 2014, and made its final TTD payment on
January 14, 2015 (Ex. 7). Houchens denied the claim on January 15, 2015 (Ex. 5), and
declined further medical benefits.

       Mr. Duncan filed a Petition for Benefit Determination on January 30, 2015,
seeking medical and temporary disability benefits. 1 The parties failed to resolve the
disputed issues through mediation and the Mediating Specialist filed the Dispute
Certification Notice on March 10,2015. On March 31,2015, Mr. Duncan filed a Request
for Expedited Hearing. The hearing occurred on April28, 2015.

                                        Employee's Contentions

        Mr. Duncan asserts he sustained an injury arising primarily out of and in the
course and scope of his employment with Houchens. He contends he is entitled to
additional medical benefits, specifically, the arthroscopic surgery recommended by Dr.
DeVries. With regard to Dr. DeVries' January 14, 2015 response to the adjuster, Mr.
Duncan argues that, while Dr. DeVries wrote that the injury "may have preexisted," this
is a fact for the Court to find, rather than a matter for the physician's speculation. The
Court should give the Workers' Compensation Law a remedial interpretation.

                                        Employer's Contentions

        The amended Workers' Compensation Law provides for a level playing field so
that it is not construed to favor either party. Tindall v. Waring Park Ass'n., 725 S.W.2d
935 (Tenn. 1987), requires that causation be shown by expert medical evidence. Dr.
DeVries did not find a causative link in his January 14, 2015 response to the adjuster.
The adjuster's letter accurately characterized the new standard regarding expert medical
evidence. Mr. Duncan failed to offer sufficient proof of causation and Houchens
properly denied the claim.

                             Findings of Fact and Conclusions of Law

                                                 Standard Applied

      The Workers' Compensation Law shall not be remedially or liberally construed in
favor of either party, but shall be construed fairly, impartially, and in accordance with
1
 The Petition for Benefit Determination additionally seeks permanent disability benefits. However, Mr. Duncan's
Counsel indicated at the Expedited Hearing that Mr. Duncan is not at Maximum Medical Improvement, and
therefore this issue is not properly before the Court at this time.

                                                        5
basic principles of statutory construction favoring neither the employee nor employer.
Tenn. Code Ann. § 50-6-116 (2014). Tennessee Code Annotated section 50-6-239(c)(6)
provides that, "[u]nless the statute provides for a different standard of proof, at a hearing
the employee shall bear the burden of proving each and every element of the claim by a
preponderance of the evidence." Tenn. Code Ann. § 50-6-239(c) (2014). A different
standard of proof exists for the issuance of interlocutory orders at expedited hearings than
the standard of proof required at compensation hearings. McCord v. Advantage Human
Resourcing, No. 2014-06-0063 (Tenn. Work. Comp. App. Bd., March 27, 2015). A
workers' compensation judge may enter an interlocutory order for medical or temporary
benefits upon a determination that the injured employee would likely prevail at a hearing
on the merits. Tenn. Code Ann. § 50-6-239(d)(l) (2014); McCall v. Nat'! Health Care
Corp., 100 S.W.3d 209, 214 (Tenn. 2003). When considering a claim for medical
benefits at the Expedited Hearing stage, it is the responsibility of the Court to carefully
consider not only the testimony, but also carefully review and examine the submitted
evidentiary exhibits.

                                         Factual Findings

        On December 8, 2014, Mr. Duncan sustained an injury arising primarily out of and
in the course and scope of his employment when he hyperextended his knee and struck it
against the bagging carousel while performing his assigned work duties. Houchens failed
to offer a panel in compliance with the Workers' Compensation Law when it offered Mr.
Duncan only one physician rather than a choice of three physicians. Houchens did not
offer a panel of orthopedic physicians. Mr. Duncan offered no medical evidence to
entitle him to re-initiation of temporary total disability benefits, at this time.

                                   Application ofLaw to Facts

       Mr. Duncan sustained an injury that arose primarily out of and in the
       course and scope of his employment with Houchens.

        Tennessee Code Annotated section 50-6-102(13) (2014) defines "injury" and
"personal injury" to mean an injury by accident "arising primarily out of and in the
course and scope of employment .... " Tenn. Code Ann. § 50-6-102(13)(A) (2014). An
injury is "accidental" only if the injury is caused by a specific incident, or set of
incidents, arising primarily out of and in the course and scope of employment, and is
identifiable by time and place of occurrence[.] !d. An injury "arises primarily out of and
in the course and scope of employment" only if it has been shown "by a preponderance of
the evidence that the employment contributed more than fifty percent (50%) in causing
the injury, considering all causes[.]" Tenn. Code Ann.§ 50-6-102(13)(B) (2014).

     The Tennessee Supreme Court has consistently held that, in order to qualify as a
compensable workers' compensation claim, an injury must both "arise out of' and occur

                                             6
"in the course of' employment:

              The phrase "in the course of' refers to time, place, and
              circumstances, and "arising out of' refers to cause or origin.
              "[A]n injury by accident to an employee is in the course of
              employment if it occurred while he was performing a duty he
              was employed to do; and it is an injury arising out of
              employment if caused by a hazard incident to such
              employment." Generally, in injury arises out of and is in the
              course and scope of employment if it has a rational
              connection to the work and occurs while the employee is
              engaged in the duties of his employment.

Cloyd v. Hartco Flooring Co., 274 S.W.3d 638, 643 (Tenn. 2008)(quoting Orman v.
Williams Sonoma, Inc., 803 S.W.2d 672, 676 (Tenn. 1991).

       In this case, Mr. Duncan credibly testified that, while ringing up a customer and
placing items in bags, he lifted a turkey to bag it, struck his left knee on the register, and
lost his balance, causing his knee to hyperextend before he hit it against the bagging
carousel. Mr. Duncan offered sufficient detail regarding how the accident occurred,
including the time, place and circumstances of the occurrence. The Court finds that his
injury occurred in the course of employment because the accident took place while he
was ringing up customers' orders and bagging their groceries, a duty Houchens employed
him to do. The injury arose from his employment because lifting a heavy item and losing
one's balance is a hazard incident to his employment as a cashier. A rational connection
exists between Mr. Duncan's injury and his work, and the injury occurred while Mr.
Duncan was engaged in the duties of his employment. Significantly, Houchens offered
no contrary eyewitness testimony or other evidence to contradict Mr. Duncan's version of
how the injury occurred. Moreover, Mr. Duncan's testimony is generally consistent with
the mechanism of injury conveyed in Dr. DeVries' notes (Ex. 1, p. 17), as well as the
First Report of Injury (Ex. 2).

       Except in "the most obvious, simple and routine cases," an employee must
establish by expert medical testimony that an injury occurred and that there exists a
causal relationship between the injury and the employment activity. Wheetley v. State,
2014 Tenn. LEXIS 476, No. M2013-01707-WC-R3-WC (Tenn. Workers' Comp. Panel,
June 25, 2014) (citing Excel Polymers, LLC v. Broyles, 302 S.W.3d 268, 274 (Tenn.
2009); Cloyd, 274 S.W.3d at 643; and see Tindall, 725 S.W.2d at 937). The Workers'
Compensation Law further provides that, "An injury causes death, disablement or the
need for medical treatment only if it has been shown to a reasonable degree of medical
certainty that it contributed more than fifty percent (50%) in causing the death,
disablement or need for medical treatment, considering all causes[.]" Tenn. Code Ann. §
50-6-102(13)(C) (2014)(emphasis added). In addition, '"Shown to a reasonable degree

                                              7
of medical certainty' means that, in the opinion of the physician, it is more likely than not
considering all causes, as opposed to speculation or possibility[.]" Tenn. Code Ann. §
50-6-102(13)(D) (2014) (emphasis added). The question before the Court is whether the
meniscal tear resulted from the work injury.

        Houchens contends that Mr. Duncan's claim fails, relying upon the adjuster's
letter to Dr. DeVries and his responses on the issue of causation of the meniscal tear. The
Court disagrees. In McCord v. Advantage Human Resourcing, No. 2014-06-0063 (Tenn.
Work. Comp. App. Bd., March 27, 20 15), the Appeals Board clarified the standard
governing expedited hearings:

              ... [A]n employee need not prove each and every element of
              his or her claim by a preponderance of the evidence at an
              expedited hearing to be entitled to temporary disability or
              medical benefits, but must instead present evidence sufficient
              for the trial court to conclude that the employee would likely
              prevail at a hearing on the merits in accordance with the
              express terms of section 50-6-239(d)(l ).

See Tenn. Code Ann.§ 50-6-239(d)(l) (2014).

       In this case, Mr. Duncan offered credible, sufficiently detailed testimony regarding
the particulars of the accident, along with his testimony that he experienced no other
previous problems with the knee. An employee's assessment of his or her physical
condition is competent testimony and may not be disregarded. Uptain Constr. Co. v.
McClain, 526 S.W.2d 458, 459 (Tenn. 1975). Robert Duncan's testimony supports Mr.
Duncan's assertion that he had no problems with the knee prior to the date of injury.

        In contrast, Houchens offered no contrary lay witness testimony, but rather relied
solely upon the adjuster's letter and Dr. DeVries' response. The Court finds several
flaws with this letter. To wit, the adjuster conveyed the mechanism of injury as, "On
12/8/14, he was bagging groceries for a customer and struck the left knee at the end of the
counter. The left knee began swelling right away. He had instant pain under the left
kneecap." Notably absent is any mention of the hyperextension or hyperflexion of the
knee. Thus, the Court does not know whether DeVries based his statement, "Unlikely
mechanism of injury for meniscus tear. Do not think it caused 50.1 %," upon his
discussion with and examination of Mr. Duncan, or merely the adjuster's overly
simplified recitation of the facts. Moreover, Dr. DeVries wrote that he does not "think" it
caused the injury. This statement does not covey that it is his opinion within a reasonable
degree of medical certainty. In that same communication, Dr. DeVries asserts that the
injury "may have preexisted," suggesting additional equivocation on his part. Further,
the adjuster sought other possible causes by asking, "Could there be any other cause for
his left knee pain such as his weight?" Dr. DeVries response indicates that the pain came

                                             8
from the direct blow to the knee when he writes: "Patellofemoral pain from direct
injury" (emphasis added). This response does not indicate any consideration by Dr.
Devries of the meniscal tear.

      Houchens implicitly contends that Dr. Devries' opinion on causation is entitled to
a presumption of correctness. See Tenn. Code Ann. § 50-6-102(E) (2014). This
presumption does not apply in this case.

       Tennessee law requires an employer to provide" ... free of charge to the employee
such medical and surgical treatment ... made reasonably necessary by accident as defined
in this chapter[.]" Tenn. Code Ann. § 50-6-204(a)(1)(A) (2014). The statute further
reqmres:

             ... [I]n any case when the employee has suffered an injury and
             expressed a need for medical care, the employer shall
             designate a group of three (3) or more independent reputable
             physicians, surgeons, chiropractors or specialty practice
             groups if available in the injured employee's community ... ,
             from which the injured employee shall select one (1) to be the
             treating physician.

Tenn. Code Ann. § 50-6-204(a)(3)(A)(i) (2014) (emphasis added). The Workers'
Compensation Law states that the opinion of "the treating physician, selected by the
employee from the employer's designated panel of physicians .... shall be presumed
correct on the issue of causation but this presumption shall be rebuttable by a
preponderance of the evidence." Tennessee Code Annotated section 50-6-102(E) (2014).

       Here, Houchens argues that Dr. DeVries' opinion that no causal link exists
between the accident and the meniscal tear injury, as expressed in his response to the
adjuster, is a proper basis for its denial of the claim. Importantly, however, upon further
examination ofthe "Choice of Physicians" form (Ex. 3), Houchens offered one physician
rather than a group of three or more physicians. This was Dr. Tsambassis. There is
nothing in the record indicating Mr. Duncan received a panel from which he chose Dr.
DeVries. In providing only one doctor on the original panel and not providing a panel of
specialists from which Mr. Duncan could chose, Houchens failed to comply with the
plain language of section 50-6-204(a)(3). Hence, no presumption of correctness attached
to Dr. DeVries' causation opinion. Even if such were the case, the Court finds that
Tennessee Code Annotated section 50-6-239(d)(l) subjects subsection 50-6-102(E) to the
mandates of the different standard of proof at an Expedited Hearing. To hold otherwise
would require Mr. Duncan to rebut a physician's opinion by a preponderance of the
evidence while only needing to demonstrate a likelihood of success on all other points.

       In sum, upon weighing the parties' evidence, the Court finds that at this time, Mr.

                                            9
Duncan presented sufficient evidence to conclude that he would likely prevail at a
hearing on the merits.

      Mr. Duncan is entitled to a proper panel of orthopedic physicians from which he
may select an authorized treating physician.

       Mr. Duncan seeks an order requiring Houchens to provide him the arthroscopy, as
recommended by Dr. DeVries. At this time, the Court cannot find the requisite causal
link to order the arthroscopy Mr. Duncan seeks. Rather, the Court concludes that
Houchens must offer another panel that complies with the statute. Given the medical
history to date, it seems appropriate to offer a panel of orthopedic specialists, to promote
the speedier resolution of this matter. Should the provider Mr. Duncan chooses from that
panel opine that causation of the meniscal injury exists and an arthroscopy is medically
necessary, Houchens shall authorize the procedure.

          Mr. Duncan is not entitled to any past or future disability benefits at this time.

       To establish entitlement to temporary total disability benefits as contemplated in
Tennessee Code Annotated section 50-6-207(1), an employee must show that (1) the
employee was totally disabled from working as a result of a compensable injury; (2) that
a causal connection exists between the injury and the employee's inability to work; and
(3) the duration of the period of the employee's total disability. Gray v. Cullom Mach.,
Tool & Die, Inc., 152 S.W.3d 439, 443 (Tenn. 2004).

        In the instant case, Mr. Duncan failed to satisfy his burden to show that he was
totally disabled from working as a result of a compensable injury. The medical records
indicate that Dr. DeVries placed Mr. Duncan on limited duty, with no squatting, kneeling
or climbing, and sitting only, on January 8, 2015. Mr. Duncan offered no proof of his
current employment status or medical condition. He additionally failed to offer proof that
he presented Dr. DeVries' restrictions to Houchens and that Houchens failed to
accommodate them. Mr. Duncan has not shown a likelihood of success on this issue and
accordingly his claim for additional disability benefits is denied, at this time.

 IT IS, THEREFORE, ORDERED as follows:

   1. Pursuant to Tennessee Code Annotated section 50-6-204, Houchens shall provide
      Mr. Duncan with a panel of orthopedic physicians from which he may select one.
      In the event that the physician determines causation and medical necessity,
      Houchens shall pay for the arthroscopy and/or any other recommended
      treatment( s).

   2. Mr. Duncan's claim against Houchens and its workers' compensation carrier for
      the requested temporary disability benefits is denied at this time.

                                             10
   3. This matter is set for an Initial Hearing on Tuesday, July 14, 2015, at 9:00 a.m.
      (CDT).

   4. Unless interlocutory appeal of the Expedited Hearing Order is filed,
      compliance with this Order must occur no later than seven (7) business days
      from the date of entry of this Order as required by Tennessee Code
      Annotated section 50-6-239(d)(3). The Insurer or Self-Insured Employer
      must submit confirmation of compliance with this Order to the Division by
      email to WCCompliance.Program@tn.gov no later than the seventh (7th)
      business day after entry of this Order. Failure to submit the necessary
      confirmation within the period of compliance may result in a penalty
      assessment for non-compliance.

   5. For questions regarding compliance, please contact the Workers' Compensation
      Compliance Unit via email WCCompliance.Program@tn.gov or by calling (615)
      253-1471 or (615) 532-1309.

       ENTERED this the 12th day of May, 2015.



                                  enneth M. Switzer, Chief Jud
                                 Court of Workers' Compensation Claims

Initial Hearing:

      An Initial Hearing has been set with Chief Judge Kenneth M. Switzer, Court of
Workers' Compensation Claims. You must call615-532-9552 or toll free at 866-
943-0025 to participate in the Initial Hearing.

       Please Note: You must call in on the scheduled date/time to
participate. Failure to call in may result in a determination of the issues without
your further participation. All conferences are set using Central Time (CT).


Right to Appeal:

       Tennessee Law allows any party who disagrees with this Expedited Hearing Order
to appeal the decision to the Workers' Compensation Appeals Board. To file a Notice of
Appeal, you must:

   1. Complete the enclosed form entitled: "Expedited Hearing Notice of Appeal."

                                          11
       2. File the completed form with the Court Clerk within seven (7) business days of the
          date the Workers' Compensation Judge entered the Expedited Hearing Order.

       3. Serve a copy of the Expedited Hearing Notice of Appeal upon the opposing party.

       4. The parties, having the responsibility of ensuring a complete record on appeal,
          may request from the Court Clerk the audio recording of the hearing for the
          purpose of having a transcript prepared by a licensed court reporter and filing it
          with the Court Clerk within ten (10) calendar days of the filing of the Expedited
          Hearing Notice of Appeal. Alternatively, the parties may file a statement of the
          evidence within ten ( 10) calendar days of the filing of the Expedited Hearing
          Notice of Appeal. The Judge must approve the statement of the evidence before
          the Clerk of Court shall submit the record to the Clerk of the Appeals Board.

       5. If the appellant elects to file a position statement in support of the interlocutory
          appeal, the appealing party shall file such position statement with the Court Clerk
          within three (3) business days of the filing of the Expedited Hearing Notice of
          Appeal, specifying the issues presented for review and including any argument in
          support thereof. If the appellee elects to file a response in opposition to the
          interlocutory appeal, appellee shall do so within three (3) business days of the
          filing of the appellant's position statement.

                                   CERTIFICATE OF SERVICE

         I hereby certify that a true and correct copy of the Expedited Hearing Order was sent to
 the following recipients by the following methods of service on this the 12th day ofMay, 2015.

Name                   Certified   First   Via    Fax      Via     Email Address
                       Mail        Class   Fax    Number   Email
                                   Mail
Mart Fendley,                                              X       mart(ti)fendlel::law.com
Employee's attorney
James Tucker,                                              X       jtucker(ti)manierherod.com
Employer's attorney




                                                 12